* Corpus Juris-Cyc. References: Criminal Law, 16CJ, p. 831, n. 67 New; 17CJ, p. 306, n. 32.
Alf Headley appeals from a conviction on a charge of murder, and a life sentence in the penitentiary. *Page 536 
We have thoroughly reviewed the record, and it is our opinion there is no reversible error therein. The objections to the instructions granted the state have been duly considered, and we are unable to agree with counsel for appellant that the court erred in giving any of them. Nor do we agree with the contention that the case of appellant was prejudiced by the conduct of the trial judge in his examination of several witnesses; such examination by him was not error, and no harm whatever was done the appellant by the judge asking the witnesses a few questions to clarify the testimony.
We have also investigated fully the point urged that the state should have introduced all of its testimony in chief rather than introducing some of it in rebuttal. There is no merit in the contention, because, if there was any irregularity in the introduction of the state's testimony, though we do not see that there was any, yet we are unable to find wherein the procedure could have damaged the rights of the appellant in the trial. The facts and circumstances in evidence fully warranted the jury in finding the defendant guilty as charged, and the instructions given were proper and amply supported by the evidence. The jury was fully instructed on the theory of the defense, and the verdict rendered by the jury was upon conflicting testimony, and we see no reason to disturb it. In view of the conclusions reached above, the judgment of the lower court is affirmed.
Affirmed. *Page 537